DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0085883, filed on 07/13/2020 in Korea.

Information Disclosure Statement
The IDS filed on 07/07/2021; and 12/30/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 07/07/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darnell et al. [US 2013/0257659].
Regarding claim 14, Darnell et al. an electronic device (10, figures 1- 12) comprising:
a side housing (16, figures 4 and 7-9) including a first conductive member (16D, figure 8-9) and a second conductive member (16A, figures 8-9) separated from each other by a slit (18, figure 9);
a PCB (110/102, figure 9); and
a wireless communication circuit (34, figure 2) disposed on the PCB,
wherein the second conductive member (16A/16, figure 9) includes:
a connection part (120/120’, figure 11) protruding from an area of the second conductive member that is adjacent to the slit, the connection part being connected with the PCB (figure 11), and
wherein the wireless communication circuit is configured to electrically connect the second conductive member and the connection part with an antenna circuit provided on the PCB (abstract, figures 9-11).
Regarding claim 16, Darnell et al., disclose a coupling member (114, 114’, figure 9) coupled to the connection part while facing one surface on which the PCB is disposed, and wherein the coupling member is a screw (114, paragraph 0068) and is screw-tightened with the connection part (114/114’, figure 9).
Regarding claim 20, Darnell et al., disclose wherein the wireless communication circuit feeds power (wireless circuit disposed on a PCB 102, figure 9, paragraph 0063)  into a first point of a first end of the first conductive member (16D, figures 8-9) that is adjacent to the slit (18, figure 9), and feeds power into a second point of the first conductive member (16A, figures 8-9) that is adjacent to a second end opposite to the first end (figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al., in view of Merz et al. [US 2012/0176278].
Regarding claim 15, Darnell et al., disclose wherein a pad including a conductive pattern (150/152, figure 11) is formed on at least a portion of an area of the PCB that makes a contact with the connection part (120/120’, figure 11), and wherein the connection part includes an anodizing film (positive +, figure 9) area formed on at least a portion of a surface of the connection such that the connection part is electrically separated from the PCB, and operates as a floating ground (figures 9-10).
	Darnell et al., disclose the claimed invention except the pad including a copper pattern.
	Merz et al., disclose an electronic device (10, figures 1-3) comprising at least one or more PCB (160, figure 3) therein, and a pad (168, figure 3) including a copper (Cu) pattern (figure 3, paragraph 0038) is formed on the PCB. 
	It would have been to one of ordinary skill in the art at the time the invention was made to use copper to make the conductive pattern on the printed circuit board of Darnell et al., as suggested by Merz et al., for the purpose of reducing a cost of production and providing a good conductor of electricity in the electronic device.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 1 discloses the combination features of “a support member interposed between a first plate and a second plate; a printed circuit board (PCB) disposed on a first surface of the support member; a wireless communication circuit disposed on the PCB; and a display disposed on a second surface of the support member, the display facing a direction opposite to a direction of the first surface of the support member, and the display being exposed through at least a portion of the first plate.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 2-13 depend on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 17 discloses the combination features of “a first matching circuit and a second matching circuit disposed on the PCB.”  These features, in conjunction with other features, as claimed in the claim 14, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 18-19 depend on the allowed claim 17.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Son et al. [US 2021/0135351] disclose an antenna structure and electronic device including the same;
Nam et al. [US 2022/0166867] disclose plurality of antennas and electronic device comprising same;
Lee et al. [US 2022/0052437] disclose electronic device comprising plurality of antennas; and 
Kim et al. [US 2022/0103668] disclose antenna and electronic apparatus including same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
11/05/2022